     Case 3:16-cv-02787-WHO Document 439 Filed 01/22/19 Page 1 of 14



 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Charles K. Verhoeven (Bar No. 170151)
 2 charlesverhoeven@quinnemanuel.com
   David A. Perlson (Bar No. 209502)
 3 davidperlson@quinnemanuel.com
   50 California Street, 22nd Floor
 4 San Francisco, California 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700

 6 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 7 Victoria F. Maroulis (Bar No. 202603)
   victoriamaroulis@quinnemanuel.com
 8 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065
 9 Telephone: (650) 801-5000
   Facsimile: (650) 801-5100
10
   Attorneys for Samsung Electronics Co., Ltd.,
11 Samsung Electronics America, Inc., and
   Samsung Research America, Inc.
12
                                UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
                                     SAN FRANCISCO DIVISION
15
   HUAWEI TECHNOLOGIES CO., LTD., et al.,          CASE NO. 16-cv-02787-WHO
16
                         Plaintiffs,               SAMSUNG’S OPPOSITION TO
17                                                 HUAWEI’S MOTION TO STRIKE
           v.                                      THE JURY DEMAND FOR
18                                                 SAMSUNG’S BREACH OF
   SAMSUNG ELECTRONICS CO., LTD., et al.,          CONTRACT COUNTERCLAIM
19
                         Defendants.               Hearing Date: February 13, 2019
20                                                 Time: 2:00 p.m.
                                                   Place: Courtroom 2, 17th Floor
21 SAMSUNG ELECTRONICS CO., LTD. &                 Judge: Hon. William H. Orrick
   SAMSUNG ELECTRONICS AMERICA, INC.
22
                         Counterclaim-Plaintiffs,
23
           v.
24
   HUAWEI TECHNOLOGIES CO., LTD.,
25 HUAWEI DEVICE USA, INC., HUAWEI
   TECHNOLOGIES USA, INC., & HISILICON
26 TECHNOLOGIES CO., LTD.
27                     Counterclaim-Defendants.
28
                                           -i-                    Case No. 16-cv-02787-WHO
      SAMSUNG’S OPPOSITION TO HUAWEI’S MOTION TO STRIKE THE JURY DEMAND FOR SAMSUNG’S
                                                               BREACH OF COUNTERCLAIM
        Case 3:16-cv-02787-WHO Document 439 Filed 01/22/19 Page 2 of 14



 1                                                   TABLE OF CONTENTS
                                                                                                                                        Page
 2

 3 I.        INTRODUCTION ..................................................................................................................1

 4 II.       FACTUAL BACKGROUND ................................................................................................2

 5 III.      ARGUMENT .........................................................................................................................4

 6           A.        Samsung’s Experts’ Testimony Regarding Fees Established That The Value
                       in Controversy Here Easily Exceeds $20.00. .............................................................4
 7
             B.        Information On Samsung’s Experts’ Billed Hours Will Not Cause Huawei
 8                     Any Harm and/or Is Substantially Justified ...............................................................7

 9           C.        Samsung’s Experts’ Fees Are Recoverable as Damages. ..........................................8

10           D.        Huawei’s Wholly Speculative Contention That a Bench Trial Will Be More
                       Efficient Is Legally Irrelevant. .................................................................................10
11
     IV.     CONCLUSION ....................................................................................................................11
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                               -i-                    Case No. 16-cv-02787-WHO
          SAMSUNG’S OPPOSITION TO HUAWEI’S MOTION TO STRIKE THE JURY DEMAND FOR SAMSUNG’S
                                                                   BREACH OF COUNTERCLAIM
         Case 3:16-cv-02787-WHO Document 439 Filed 01/22/19 Page 3 of 14



 1                                                    TABLE OF AUTHORITIES
                                                                                                                                            Page
 2
                                                                        Cases
 3
      Abdallah v. International Lease Finance Corp.,
 4           No. CV 14-06769, 2015 WL 1263141 (C.D. Cal. Mar. 9, 2015) ......................................... 8

 5 Alaska Rent-A-Car, Inc. v. Avis Budget Group, Inc.,
          738 F.3d 960 (9th Cir. 2013) ................................................................................................. 8
 6
   Animal Science Prods., Inc. v. Hebei Welcome Pharm. Co., Ltd.,
 7        138 S. Ct. 1865 (2018) .......................................................................................................... 8

 8 Apple Inc. v. Samsung Electronics Co., Ltd.
           No. 11-CV-01846-LHK, 2012 WL 2571719 (N.D. Cal. June 30, 2012) .......................... 6, 8
 9
   Apple, Inc. v. Motorola Mobility, Inc.,
10         886 F. Supp. 2d 1061 (W.D. Wis. 2012) ............................................................................... 9

11 Armster v. U.S. Dist. Court
         792 F.2d 1423 (9th Cir. 1986) ............................................................................................... 4
12
   Dannenberg v. Valadez,
13       338 F.3d 1070 (9th Cir. 2003) ............................................................................................... 8

14 de Fontbrune v. Wofsy,
          838 F.3d 992 (9th Cir. 2016) ................................................................................................. 8
15
   Hynix Semiconductor Inc. v. Rambus, Inc.,
16        No. CV-00-20905 RMW, Dkt. 2268 (N.D. Cal. Aug. 2, 2006) .................................... 5, 6, 9

17 Jacob v. City of New York,
           315 U.S. 752 (1942) .............................................................................................................. 4
18
   Lytle v. Household Mfg., Inc.,
19         494 U.S. 545 (1990) ............................................................................................................ 10

20 Microsoft Corp. v. Motorola, Inc.,
         795 F.3d 1024 (9th Cir. 2015) ............................................................................................... 9
21
   Paramount Farms Int'l LLC v. Keenan Farms Inc,
22       No. 2:12-CV-01463-SVW-E, 2012 WL 12892420 (C.D. Cal. Dec. 6, 2012) ...................... 7

23                                                         Rules and Regulations
24 Fed. R. Civ. P. 37(c)(1) ................................................................................................................. 4, 7

25
                                                         Constitutional Provisions
26
      U.S. Const. amend. VII ..................................................................................................................... 4
27

28
                                                -ii-                   Case No. 16-cv-02787-WHO
           SAMSUNG’S OPPOSITION TO HUAWEI’S MOTION TO STRIKE THE JURY DEMAND FOR SAMSUNG’S
                                                                    BREACH OF COUNTERCLAIM
        Case 3:16-cv-02787-WHO Document 439 Filed 01/22/19 Page 4 of 14



 1 I.       INTRODUCTION

 2          Huawei’s motion to deprive Samsung of its Seventh Amendment right to a jury trial and
 3 instead hold a jury trial on patent infringement claims and a bench trial on breach of contract claims

 4 is without merit and should be denied. Throughout this case Huawei has been on notice of

 5 Samsung’s contention that its breach of contract damages include expert fees incurred in this

 6 litigation. During discovery, Samsung provided Huawei with the hourly fees of several of its

 7 testifying experts, including four experts who are prepared to testify at trial regarding (1) Huawei’s

 8 breach of its FRAND contract obligations, (2) French contract law and Huawei’s commitments to

 9 ETSI thereunder, which Huawei breached, (3) the invalidity and Samsung’s non-infringement of

10 Huawei’s asserted U.S. Patent Nos. 8,644,239 and 8,416,892, and (4) the invalidity and Samsung’s

11 non-infringement of Huawei’s asserted U.S. Patent Nos. 8,724,613 and 8,885,587. Each expert

12 testified to rates of several hundred dollars per hour. As Huawei is well-aware, the fees Samsung

13 has incurred for the expert reports and depositions of each expert, as well as the additional fees from

14 these experts that will accrue as this case proceeds to trial, will be many multiples of these hourly

15 rates. Notably, Huawei never requested Samsung provide further details on the total amount of

16 Samsung’s experts’ fees. Nor did Huawei ever raise any alleged deficiency in Samsung’s discovery

17 responses or move to compel further responses. Because the Seventh Amendment preserves

18 Samsung’s right to a jury trial on its breach of contract counterclaims so long as the value in
19 controversy exceeds $20.00, there can be no serious question that Samsung’s claimed damages for

20 breach of contract at the time of trial will be sufficient.

21          Much of Huawei’s motion relies on contesting Samsung’s right to seek attorneys’ fees, rather
22 than experts’ fees, as breach of contract damages. But those arguments miss the mark, because

23 Samsung does not seek attorneys’ fees as contract damages; Samsung seeks experts’ fees. For this

24 reason, the cases from this Court on which Huawei seeks to rely do not provide support for Huawei’s

25 motion, but in fact support Samsung’s right to present experts’ fees as breach of contract damages.

26 As demonstrated in the accompanying declaration of Professor Jean-Sébastian Borghetti Regarding
27 French Law, litigation costs such as experts’ fees are recoverable as damages for breach of contract

28 under French law.
                                              -1-                    Case No. 16-cv-02787-WHO
         SAMSUNG’S OPPOSITION TO HUAWEI’S MOTION TO STRIKE THE JURY DEMAND FOR SAMSUNG’S
                                                                  BREACH OF COUNTERCLAIM
      Case 3:16-cv-02787-WHO Document 439 Filed 01/22/19 Page 5 of 14



 1          Finally, Huawei argues without any support that a bifurcated jury patent trial and a bench

 2 trial on breach of contract claims will be “more efficient.” But, as the Supreme Court has

 3 recognized, such concerns are not sufficient to trump the Seventh Amendment right to a jury trial.

 4 Moreover, Samsung is confident it will present a concise and compelling breach of contract case to

 5 the jury. This Court should reject Huawei’s latest attempt to evade a jury trial on the disputed issues

 6 in this case.

 7 II.      FACTUAL BACKGROUND

 8          Huawei’s Complaint demanded “a jury trial on all claims and issues so triable,” Dkt. 1 at 47,
 9 including its First Cause of Action for “breach of contract.” Id. at 15-16. Samsung’s counterclaims
10 likewise demanded a jury trial, Dkt. 90-2 at 115, including for Samsung’s own breach of contract

11 counterclaim against Huawei. Id. at 111-113 (“Samsung has been harmed by Huawei’s breaches of

12 its contractual commitments because Huawei has forced Samsung to incur substantial expense

13 defending itself against infringement allegations …”). Samsung’s prayer for relief specified that

14 Samsung was seeking to obtain all “experts’ fees[.]” Id. at 115. Samsung made clear from its Initial

15 Disclosures through its Fourth Amended Initial Disclosures that it intended to seeks its costs

16 (including its experts’ fees for its breach of contract counterclaim) as part of its damages, but of

17 course while expert discovery is ongoing, the total amount of expert fees remains “not yet

18 ascertainable.” See, e.g., Dkt. 434-2 at 10-11. In response to an interrogatory from Huawei
19 regarding Samsung’s claimed damages, Samsung stated that its breach of contract damages included

20 “litigation costs and other business costs,” such as its experts’ fees. Dkt. 433-1 at 22-23. Huawei

21 likewise responded to Samsung’s damages interrogatory on Huawei’s breach of contract claim by

22 referring to                                            Ex. 1 at 14-15.
23          On April 27, 2018, Samsung served opening expert reports. In particular, Dr. Gregory K.
24 Leonard’s expert report set forth his detailed analysis explaining why Huawei’s proposed rates for

25 a cross-license are not FRAND, despite Huawei’s long-standing admission that it is subject to an
26 obligation to license on FRAND terms. See Dkt. 331-20. On June 20, 2018, Huawei deposed Dr.
27 Leonard and presented to him its assumption that Dr. Leonard’s consulting firm was “being

28 compensated for [his] work in this matter[.]” Ex. 2 at 11:3-4. Dr. Leonard confirmed that Huawei’s
                                              -2-                    Case No. 16-cv-02787-WHO
         SAMSUNG’S OPPOSITION TO HUAWEI’S MOTION TO STRIKE THE JURY DEMAND FOR SAMSUNG’S
                                                                  BREACH OF COUNTERCLAIM
      Case 3:16-cv-02787-WHO Document 439 Filed 01/22/19 Page 6 of 14



 1 assumption was correct, and in response to Huawei’s questioning, stated that he believed his hourly

 2 rate in this matter was likely “$950 an hour[.]” Id. at 11:7-15. Dr. Leonard further confirmed that

 3 his staff was assisting him in this litigation, and that they are being paid on an hourly basis as well.

 4 Id. at 11:19-24. Although Dr. Leonard was not able to recall the number of hours billed during his

 5 deposition, Huawei did not request that he find that information or that he provide it to Huawei. Id.

 6 at 11:25-12:4. Dr. Leonard’s work (and therefore his fees to Samsung) in this litigation is ongoing,

 7 and will continue through at least trial.

 8          Samsung also served an opening expert report by Professor Jean-Sébastien Borghetti

 9 regarding French contract law and Huawei’s commitments to ETSI (which Samsung contends

10 Huawei breached). Ex. 3. Professor Borghetti stated “I am being compensated for the time spent

11 preparing this report and testifying at the rate of 600 € per hour.” Id. at 2. Huawei took Professor

12 Borghetti’s deposition on June 28, 2018, where he confirmed this hourly rate and estimated he had

13 billed approximately €15,000 by that time. Ex. 4 at 18:23-19-10.

14          Samsung also served opening expert reports by David Lyon, Ph.D., and Vijay K. Madisetti,

15 Ph.D., regarding the invalidity of the four remaining Huawei patents in this case. Dr. Lyon and Dr.

16 Madisetti each stated they were receiving an hourly fee of $500 per hour. Ex. 5 at 1 (“I am being

17 compensated for my time spent on the present matter at a rate of $500 per hour.”); Ex. 6 at 1 (same);

18 Ex. 7 at 1 (same). On May 25, 2018, Dr. Lyon and Dr. Madisetti also submitted rebuttal expert
19 reports regarding Samsung’s non-infringement of the four remaining Huawei patents in this case,

20 stating again the same hourly fee. Ex. 8 at 1; Ex. 9 at 1; Ex. 10 at 1. Huawei deposed Dr. Lyon

21 and Dr. Madisetti, but chose not to ask either about his number of hours billed or cumulative fees.

22          Huawei fails to inform the Court that, before filing its motion, Huawei never made any

23 specific request to Samsung for its experts’ invoices and/or a calculation of expert fees to date.

24 Notably, over the course of this litigation, Huawei sent various requests to meet and confer regarding

25 Samsung’s discovery responses. But Huawei has not identified any correspondence explicitly

26 requesting further detail on the total amount of Samsung’s experts’ fees. Nor did Huawei ever raise
27 with this Court any alleged deficiency in Samsung’s discovery responses concerning breach of

28 contract damages, let alone file a motion to compel.
                                            -3-                    Case No. 16-cv-02787-WHO
       SAMSUNG’S OPPOSITION TO HUAWEI’S MOTION TO STRIKE THE JURY DEMAND FOR SAMSUNG’S
                                                                BREACH OF COUNTERCLAIM
      Case 3:16-cv-02787-WHO Document 439 Filed 01/22/19 Page 7 of 14



 1 III.      ARGUMENT

 2           A.      Samsung’s Experts’ Testimony Regarding Fees Established That The Value in
                     Controversy Here Easily Exceeds $20.00.
 3
             Huawei cannot seriously dispute that Samsung’s experts’ fees already total well over the
 4
     required $20 and thus entitle Samsung to a jury trial on its breach of contract counterclaim. The
 5
     Seventh Amendment mandates that “the right of trial by jury shall be preserved” so long as the
 6
     “value in controversy [exceeds] $20.00[.]” U.S. Const., amend. VII; see also Jacob v. City of New
 7
     York, 315 U.S. 752, 752–53 (1942) (“The right of jury trial in civil cases at common law is a basic
 8
     and fundamental feature of our system of federal jurisprudence which is protected by the Seventh
 9
     Amendment.      A right so fundamental and sacred to the citizen, whether guaranteed by the
10
     Constitution or provided by statute, should be jealously guarded by the courts.”); Armster v. U.S.
11
     Dist. Court for the Cent. Dist. of California, 792 F.2d 1423, 1429 (9th Cir. 1986) (“[O]ur duty is
12
     clear. We must vigilantly protect the right to civil jury trials, and we must scrutinize in the most
13
     rigorous manner possible any action that appears to limit in any way the availability of that right.”).
14
     Huawei has been on notice of Samsung’s contention that its breach of contract damages include fees
15
     incurred, e.g., Dkt. 434-2 at 10-11; Dkt. 433-1 at 22-23. Huawei has also been informed of several
16
     experts’ hourly fees. See Ex 2 at 11:6-15; Ex. 3 at 1; Ex. 4 at 18:23-19:4; Ex. 5 at 1; Ex. 6 at 1; Ex.
17
     7 at 1; Ex. 8 at 1; Ex. 9 at 1; Ex. 10 at 1. Samsung is entitled to a jury trial on damages for its breach
18
     of contract claim.
19
             Huawei’s attempt to deprive Samsung of its fundamental right to a jury trial rests on
20
     Samsung having not yet specified the total number of hours of expert work that it will present at
21
     trial as damages in regards to its breach of contract claim, even though the work of Samsung’s
22
     experts is obviously ongoing, as is almost certainly the case for the Huawei experts. See Dkt. 434
23
     at 3-4. In support of its request, Huawei cites five cases that it claims “fall[] squarely within the
24
     ambit of cases in which courts have enforced Rule 37(c)’s automatic sanction.” Id. at 7. Yet none
25
     of the cases involve a plaintiff solely seeking its litigation costs, specifically expert fees, as monetary
26
     damages. Indeed, each case involves the failure to disclose either (1) the damages theories
27
     themselves and/ or (2) complex calculations. Here, Huawei admits that it is well-aware that
28
                                             -4-                    Case No. 16-cv-02787-WHO
        SAMSUNG’S OPPOSITION TO HUAWEI’S MOTION TO STRIKE THE JURY DEMAND FOR SAMSUNG’S
                                                                 BREACH OF COUNTERCLAIM
      Case 3:16-cv-02787-WHO Document 439 Filed 01/22/19 Page 8 of 14



 1 Samsung is seeking “litigation costs” as damages for its breach of contract claim. Dkt. 434 at 3-4.

 2 Moreover, the calculation of Samsung’s experts’ fees here is rudimentary math: the expert’s hourly

 3 rate multiplied by the hours worked. Of course, Samsung’s experts’ work in this litigation has yet

 4 to be complete given that the testifying experts will be continuing to work for Samsung through at

 5 least trial. Thus, even the invoices Samsung has received to date remain incomplete. Accordingly,

 6 there would no prejudice from any delay in an expert providing a total number of expert billed hours

 7 to multiply by his hourly rate (which Samsung already disclosed). In any event, there is clearly no

 8 doubt that the work to date exceeds the mere $20 required by the Seventh Amendment.

 9          As definitive proof that there has been no harm to Huawei from not yet knowing the total
10 hours billed by Samsung’s experts, the Court need only consider Huawei’s failure to even request

11 that Samsung supply that information before filing this surprise motion. Huawei does not argue it

12 ever requested that Samsung provide any explicit computation or specification of its total claimed

13 litigation-cost-damages for Huawei’s breach of contract after Samsung served its interrogatory

14 responses. And tellingly, Huawei’s own interrogatory responses on Huawei’s breach of contract

15 damages contention are materially identical, referring generally to

16           Ex. 1 at 14-15. Instead, Huawei strategically chose to raise this issue to both Samsung and

17 this Court for the first time with its Motion.1 Thus, contrary to Huawei’s assertions, Hynix

18 Semiconductor Inc. v. Rambus, Inc., is analogous. No. CV-00-20905 RMW, Dkt. 2268 at 3 (N.D.
19 Cal. Aug. 2, 2006). In Hynix, it was “undisputed” that plaintiff had stated on various occasions its

20 intent to claim “litigation costs and expenses” as damages. Id. Before moving to exclude plaintiff’s

21 evidence of its litigation costs, defendant “did not raise with the court any of its complaints regarding

22 the disclosure of [plaintiff’s] litigation expenses” nor did it “object that it had not been able to

23 calculate damages from [plaintiff’s] disclosures.” Id. In Hynix this Court also noted that it was

24 “unclear what efforts the parties made to resolve the alleged inadequacies of [plaintiff’s] disclosures

25 prior to the [motion to exclude].” Id. This Court thereby held that it was not “appropriate” to
26
27
        1
          Samsung is prepared to exchange with Huawei updated expert fee totals to be presented at
28 trial on a mutually agreeable date.
                                             -5-                    Case No. 16-cv-02787-WHO
        SAMSUNG’S OPPOSITION TO HUAWEI’S MOTION TO STRIKE THE JURY DEMAND FOR SAMSUNG’S
                                                                 BREACH OF COUNTERCLAIM
      Case 3:16-cv-02787-WHO Document 439 Filed 01/22/19 Page 9 of 14



 1 exclude any evidence of plaintiff’s litigation expenses. Id. Just as in Hynix, the Court here should

 2 decline to exclude evidence of Samsung’s litigation expenses.

 3          Huawei’s attempt to distinguish Hynix is unavailing. Dkt. 434 at 7-8. While the plaintiff in

 4 Hynix did indeed produce “boxes of bills” two weeks prior to the close of discovery, the bills were

 5 “heavily redacted” such that the defendant “could not calculate the purported damages.” Hynix, No.

 6 CV-00-20905 RMW, Dkt. 2268 at 3. Here, Samsung’s experts have testified that they are being

 7 paid on an hourly basis and also provided their hourly rates. Similar to the defendant in Hynix,

 8 Huawei may not yet be able to “calculate the purported damages” to the exact dollar with the

 9 information provided so far in discovery, but in Hynix this Court correctly held that alone would not

10 be enough to apply the remedy of evidence exclusion. The Court here should follow the same

11 reasoning.

12          Huawei’s attempt to distinguish Apple Inc. v. Samsung Electronics Co., Ltd. similarly misses

13 the mark. No. 11-CV-01846-LHK, 2012 WL 2571719 at *27-28 (N.D. Cal. June 30, 2012); Dkt.

14 434 at 8. In Apple, Samsung argued to this Court that Apple could not establish damages at trial

15 because it had not produced any evidence regarding the amount of damages on its antitrust theory.

16 2012 WL 2571719 at *28; Case No. 11-CV-01846-LHK, Dkt. 930-1 at 23-25 (Samsung’s motion).

17 But this Court rejected Samsung’s argument because Apple submitted deposition testimony

18 regarding expert fees as evidence of litigation expenses. 2012 WL 2571719 at *28 (“Apple has
19 provided some evidence of specific litigation expenses that it has incurred in defending itself …

20 Apple points to fees paid to certain experts in the course of litigation.”). Then, Apple’s experts were

21 permitted to testify at trial as to “their hourly rate and number of hours,” which Apple successfully

22 argued established a claim for damages for the jury to decide. See Case No. 11-CV-01846-LHK,

23 Dkt. 1843 at 3684:13-3685:10 (8/17/2012 Trial Tr.). In its verdict, the jury found that Apple failed

24 to prove that Samsung breached its FRAND obligation and failed to prove that Samsung violated

25 the Sherman Antitrust Act, and consequently awarded no damages for either claim. Case No. 11-

26 CV-01846-LHK, Dkt. 1931 at 19. Accordingly, the Court here should also find that Samsung’s
27 expert deposition testimony regarding fees is sufficient evidence to establish more than the required

28
                                             -6-                    Case No. 16-cv-02787-WHO
        SAMSUNG’S OPPOSITION TO HUAWEI’S MOTION TO STRIKE THE JURY DEMAND FOR SAMSUNG’S
                                                                 BREACH OF COUNTERCLAIM
      Case 3:16-cv-02787-WHO Document 439 Filed 01/22/19 Page 10 of 14



 1 $20.00 of damages for Samsung’s breach of contract counterclaim, and thereby deny Huawei’s

 2 Motion.

 3          B.      Information On Samsung’s Experts’ Billed Hours Will Not Cause Huawei Any
                    Harm and/or Is Substantially Justified
 4
            Huawei contends that pursuant to Federal Rule of Civil Procedure 37(c)(1), Samsung should
 5
     be precluded from introducing at trial “previously undisclosed evidence of its claimed damages”
 6
     because the alleged shortcoming is not “substantially justified or is harmless[.]” Dkt. 434 at 7.
 7
     Huawei’s arguments are without merit.
 8
            Samsung’s experts testified in reports and depositions as to the hourly rates for their work
 9
     in this litigation. See supra at § II (citing Exs. 2-10). Huawei declined to further investigate the
10
     specifics of Samsung’s experts’ fees in deposition and thereafter, and Samsung was unaware until
11
     Huawei filed its present Motion that Huawei considered this specific information about total hours
12
     to be so important as to justify the extraordinary remedy of depriving Samsung of its Seventh
13
     Amendment right to a jury. Samsung does not yet have a final summation of the relevant hours
14
     because its experts are continuing to work in this litigation. Thus, any summary of hours and/or
15
     calculation would be incomplete. Samsung’s ability to present updated total billings is thereby
16
     substantially justified because the number of hours billed will necessarily increase. See Paramount
17
     Farms Int'l LLC v. Keenan Farms Inc, No. 2:12-CV-01463-SVW-E, 2012 WL 12892420, at *3
18
     (C.D. Cal. Dec. 6, 2012) (finding that “the failure to supply a computation [of its damages], and its
19
     supporting evidence, is substantially justified” where the party did not have all the information
20
     necessary to calculate its damages).
21
            Huawei next claims that allowing Samsung to introduce new evidence in support of its
22
     breach of contract damages at trial would harm Huawei because Huawei “would be deprived [] of
23
     addressing Samsung’s damages claim in fact and expert discovery and dispositive motion practice.”
24
     Dkt. 434 at 7. Huawei’s assertion is wholly conclusory and meritless. Samsung’s operative
25
     counterclaims specifically stated in its prayer for relief that it was seeking its “experts’ fees,” and
26
     Huawei admits that Samsung specified in an interrogatory response that its breach of contract
27
     damages included “litigation costs[.]” Dkt. 90-2 at 114-15; Dkt. 433-1 at 22; Dkt. 434 at 2-3.
28
                                             -7-                    Case No. 16-cv-02787-WHO
        SAMSUNG’S OPPOSITION TO HUAWEI’S MOTION TO STRIKE THE JURY DEMAND FOR SAMSUNG’S
                                                                 BREACH OF COUNTERCLAIM
         Case 3:16-cv-02787-WHO Document 439 Filed 01/22/19 Page 11 of 14



 1 Huawei provided a materially identical interrogatory response regarding its own contentions for its

 2 parallel breach of contract damages. Ex. 1 at 14-17. Huawei at any point could have either requested

 3 further specifics from Samsung or raised for this Court the issue of Samsung’s yet-to-be total hours

 4 billed for its experts’ fees in motion practice, but failed to do either before filing its present surprise

 5 Motion. Moreover, contrary to Huawei’s suggestion, Huawei did obtain the hourly rates of

 6 Samsung’s experts’ fees in expert discovery, but chose not to raise any issue of calculation of total

 7 fees in the dispositive motion practice thereafter. See, e.g., Dkt. 328.

 8           Huawei has failed to demonstrate any cognizable harm that would occur through Samsung’s

 9 eliciting at trial its experts’ total of billed hours and/or a calculation of billed fees. Indeed, Huawei

10 is already aware of the experts’ respective hourly rate, and cannot show any material impact, let

11 alone any harm, from the fact that their work is, like Huawei’s own experts, ongoing. Accordingly,

12 Huawei’s Motion should be denied.

13           C.      Samsung’s Experts’ Fees Are Recoverable as Damages.
14           Huawei argues that this Court should strip Samsung of its fundamental right to a jury trial

15 because “attorney fees are not recoverable as damages under the substantive provisions of the

16 applicable contract law.” Dkt. 434 at 9 (emphasis added). Huawei cites to a declaration from its

17 French law expert, a treatise on attorneys’ fees, and a number of irrelevant cases2 as support for its

18 contention that Samsung cannot recover attorneys’ fees here. Id. But Huawei ignores that Samsung
19 can seek its experts’ fees as damages, just as Apple did in Apple Inc. v. Samsung Electronics Co.,

20 Ltd.—an issue that Samsung is entitled to have determined by a jury. Tellingly, Huawei has not

21 cited a single case establishing that experts’ fees are not recoverable as damages for a breach of

22 contract claim.

23

24
     2
      Animal Science Prods., Inc. v. Hebei Welcome Pharm. Co., Ltd., 138 S. Ct. 1865 (2018), de
25
   Fontbrune v. Wofsy, 838 F.3d 992, 999 (9th Cir. 2016), Alaska Rent-A-Car, Inc. v. Avis Budget
26 Group, Inc., 738 F.3d 960, 973 (9th Cir. 2013), Dannenberg v. Valadez, 338 F.3d 1070, 1071 (9th
   Cir. 2003), and Abdallah v. International Lease Finance Corp., No. CV 14-06769, 2015 WL
27 1263141 at *11 (C.D. Cal. Mar. 9, 2015) are all inapposite here, because none of the cases involve
   the issue of whether or not experts’ fees are recoverable as damages for a breach of contract claim
28 under French law. Dkt. 434 at 9-10.
                                               -8-                    Case No. 16-cv-02787-WHO
          SAMSUNG’S OPPOSITION TO HUAWEI’S MOTION TO STRIKE THE JURY DEMAND FOR SAMSUNG’S
                                                                   BREACH OF COUNTERCLAIM
         Case 3:16-cv-02787-WHO Document 439 Filed 01/22/19 Page 12 of 14



 1           Huawei’s argument about French law is limited to the recovery of “attorney’s fees” and does

 2 not mention experts’ fees at all. See Dkt. 434 at 9-10. In particular, Huawei’s expert relies on a

 3 2004 Cour de cassation decision reviewing an award of attorney’s fees in a tort case, not a contract

 4 case, which therefore does not apply to Samsung’s claim for experts’ fees incurred as damages for

 5 breach of contract. Borghetti Decl. ¶¶ 12-13. Indeed, French law allows for recovery of experts’

 6 fees as damages for breach of contract in the circumstances here. See id. at ¶¶ 3-13.

 7           Huawei’s attempt to distinguish Apple, Inc. v. Motorola Mobility, Inc. is also unconvincing.

 8 886 F. Supp. 2d 1061, 1081-82 (W.D. Wis. 2012); Dkt. 434 at 9 n.6. In that case, the court applied

 9 French law to a party’s ETSI-based breach of contract claims, specifically ruling there was a triable

10 issue of damages even though the only damages sought were litigation costs, “incurred because of

11 [the defendant’s] alleged breach of contract.” Apple, 886 F. Supp.2d at 1082. Samsung is likewise

12 appropriately seeking expert fees “incurred because of” Huawei’s breach of contract.

13           Further, Huawei’s suggestion that the “American rule” supports its motion, Dkt. 434 at 8,

14 fails. Samsung seeks specific experts’ fees incurred because of Huawei’s breach, which has forced

15 Samsung to defend itself against Huawei’s patent claims in this action. The Ninth Circuit held such

16 fees “are best characterized as recoverable consequential contract damages—the kind of damages

17 ordinarily recoverable in breach of contract suits.” Microsoft Corp. v. Motorola, Inc., 795 F.3d

18 1024, 1049 (9th Cir. 2015) (reviewing application of Washington law to a breach of IEEE
19 obligations). Indeed, after explaining the policy rationale for awarding fees, in part because “[t]he

20 very purpose of the RAND agreement is to promote adoption of a standard by decreasing the risk

21 of holdup,” the Ninth Circuit affirmed the district court ruling allowing defense costs to be awarded

22 as damages. Id. at 1052.3

23           Because Huawei has failed to establish that Samsung’s experts’ fees are not recoverable as

24 damages for a breach of contract claim and they are in fact recoverable, Huawei’s Motion should be

25 denied.

26
27   3
      In any event, Huawei’s reliance on Hynix is misplaced. In Hynix, the court struck a jury
   demand with respect to a breach of contract claim because the sole damages to be determined by
28 the jury was attorneys’ fees. Dkt. 434 at 9.
                                               -9-                    Case No. 16-cv-02787-WHO
          SAMSUNG’S OPPOSITION TO HUAWEI’S MOTION TO STRIKE THE JURY DEMAND FOR SAMSUNG’S
                                                                   BREACH OF COUNTERCLAIM
      Case 3:16-cv-02787-WHO Document 439 Filed 01/22/19 Page 13 of 14



 1             D.     Huawei’s Wholly Speculative Contention That a Bench Trial Will Be More
                      Efficient Is Legally Irrelevant.
 2
               Huawei’s final argument, that a jury trial on patent infringement claims and a bench trial on
 3
     breach of contract claims will be “more efficient,” Dkt. 434 at 10-11, has zero legal relevance to
 4
     Samsung’s Seventh Amendment right to a jury trial. As the Supreme Court of the United States has
 5
     explained, “concern about judicial economy…remains an insufficient basis for departing from our
 6
     longstanding commitment to preserving a litigant’s right to a jury trial.” Lytle v. Household Mfg.,
 7
     Inc., 494 U.S. 545, 553–54 (1990). Huawei provides no authority to the contrary; thus whatever
 8
     Huawei contends about “efficiency,” the Constitution of the United States protects Samsung’s right
 9
     to a jury.4
10
               Furthermore, Huawei’s argument that its proposal for a bifurcated jury and bench trial would
11
     be more efficient is speculative. It is unsupported by any explanation of why the evidence and
12
     testimony on breach of contract liability and damages would be different, whether tried to the Court
13
     or the jury, or why having two trials, rather than one, would somehow be more efficient. While the
14
     evidence of Huawei’s breach of its FRAND obligation is extensive, by way of example, Samsung
15
     intends to elicit simple and compelling evidence that Huawei has breached the non-discrimination
16
     (“ND”) prong of the FRAND commitment. Huawei’s own expert, Michael Lasinski, concluded that
17
                                                                           would be paying a            rate
18
     for rights to Huawei’s SEPs portfolio. See Dkt. 331-6 at 81 n.342; Dkt. 331-37 at 6-9. Evidence of
19
     Huawei’s royalty demands to Samsung will show Huawei’s demanded rates to be
20
     higher—a clear violation of Huawei’s commitment to non-discrimination. Again by way of
21
     example, Mr. Lasinki opines in the same report that Huawei implied it would offer Samsung a
22
     portfolio rate of about         , Dkt. 331-6 at 102, which is more than               the rate Huawei
23
     offered         . Huawei provides no argument or purported explanation of why it would be “more
24
     efficient” to present this simple and clear evidence to the Court, rather than to the jury. To the
25
26
         4
27       Samsung also presented Huawei with a proposal regarding payment of patent royalties that
   would substantially narrow the disputes in this case and seeks to continue those negotiations. Cf.
28 Dkt. 434 at 1 n. 1.
                                            -10-                    Case No. 16-cv-02787-WHO
        SAMSUNG’S OPPOSITION TO HUAWEI’S MOTION TO STRIKE THE JURY DEMAND FOR SAMSUNG’S
                                                                 BREACH OF COUNTERCLAIM
     Case 3:16-cv-02787-WHO Document 439 Filed 01/22/19 Page 14 of 14



 1 contrary, it is more reasonable to expect that largely the same evidence and testimony would be

 2 presented, whether to the jury or to the Court.

 3          Nor can Huawei be heard to complain about a jury being “confused, distracted, or

 4 overwhelmed” in a two-week trial. Dkt. 434 at 11. As this Court has previously noted, Dkt. 143 at

 5 2-3, Huawei itself represented to this Court that a similar amount of time is sufficient for both parties

 6 to present their patent infringement and FRAND cases (as well as the rate-setting and anti-trust

 7 claims no longer set for trial).

 8          Indeed, Huawei’s argument appears to be yet another attempt to bifurcate this case so that a

 9 jury will not hear the complete story of Huawei’s failure to fulfill its binding commitment to license

10 its SEPs on fair, reasonable, and non-discriminatory terms. As before, Dkt. 129 at 23:17-22

11 (denying Huawei’s request to bifurcate trial) and Dkt. 143 at 2-3 (denying Huawei’s further request

12 for bifurcation), the Court should reject Huawei’s latest attempt to evade a jury hearing and deciding

13 all the issues presented in this case.

14 IV.      CONCLUSION

15          For the foregoing reasons, Samsung respectfully requests that this Court deny Huawei’s
16 Motion.

17

18 DATED: January 22, 2019                         Respectfully submitted,
19                                                 QUINN EMANUEL URQUHART &
20                                                 SULLIVAN, LLP

21                                            By        /s/ Victoria F. Maroulis
                                                      Charles K. Verhoeven
22                                                    Kevin P.B. Johnson
                                                      Victoria F. Maroulis
23                                                    Thomas D. Pease
24                                                    David A. Perlson

25                                                    Attorneys for Samsung Electronics Co., Ltd.,
                                                      Samsung Electronics America, Inc., and Samsung
26                                                    Research America, Inc.
27

28
                                            -11-                    Case No. 16-cv-02787-WHO
        SAMSUNG’S OPPOSITION TO HUAWEI’S MOTION TO STRIKE THE JURY DEMAND FOR SAMSUNG’S
                                                                 BREACH OF COUNTERCLAIM
